Title: Elizabeth Eppes to Thomas Jefferson, 10 February 1810
From: Eppes, Elizabeth Wayles
To: Jefferson, Thomas


          
            Dear Sir
            Eppington 
                     Feb. 10. 1810.
          
          Your favor of Jan 9. is just come to hand—on folding the letter I found the socks too large to go in it I inclos’d them in a separate paper & tied them with a thread to the letter—
          
		  
		  
		   I am delight’d with your account of my sweet Francis—I could not have supposed his progress could have been as great in writing—
		  
          We shall be happy to have your company in April & any part of your family that will do us that favor, for be assur’d the purest friendship will ever remain in my breast for every branch of it.—that you may enjoy health & happiness are the sincere prayers of
          
            Your affectionate friend
            
                  E Eppes
          
        